 
 
V 
111th CONGRESS
1st Session
H. R. 2508 
IN THE HOUSE OF REPRESENTATIVES 
 
May 19, 2009 
Mr. Filner introduced the following bill; which was referred to the Committee on the Judiciary
 
A BILL 
To extend patent numbered 5,180,715 for a period of 2 years. 
 
 
1.Extension of patent termThe Under Secretary of Commerce for Intellectual Property and Director of the United States Patent and Trademark Office shall, when patent numbered 5,180,715 (relating to irrigation of internal bladder surfaces in mammals with sodium pentosanpolysulfate) expires, extend such patent for a period of 2 years, with all the rights pertaining to such patent.  
 
